     Case 2:12-cv-02516-PBT Document 235 Filed 08/13/19 Page 1 of 2

                                              .   '



                     UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA


CARDIONET, LLC, and
BRAEMAR MANUFACTURING, LLC,

                      Plaintiffs,

       v.                                             Civil Action No. 2:12-cv-2516 {PBT)
THE SCOTTCARE CORPORATION and
AMBUCOR HEALTH SOLUTIONS, INC.,

                      Defendants.



                                    FINAL JUDGMENT
                          df!.
       A.1'JD NOW, this y_ day of August, 2019, on consideration of the Parties' Joint Motion

for Entry of Final Judgment, IT IS HEREBY ORDERED AND DECREED that final

judgment is entered by the Court as to all claims in Plaintiffs' Second Amended Complaint and

Jury Demand (Doc. 58) and as to all of Defendants' counterclaims (Doc. 62) as follows:

            1. U.S. Patent No. 7,212,850 - judgment is entered in favor of Defendants The

               ScottCare Corporation and Ambucor Health Solutions, Inc. and against Plaintiffs

               CardioNet, LLC and Braemar Manufacturing, LLC on patent ineligibility

               pursuant to 35 U.S.C. § 101, as stated by the Court in its July 12, 2018 Order

               (Doc. 210) and accompanying memorandum (Doc. 209);

            2. U.S. Patent No. 7,907,996 - judgment is entered in favor of Defendants The

               ScottCare Corporation and Ambucor Health Solutions, Inc. and against Plaintiffs

               CardioNet, LLC and Braemar Manufacturing, LLC on patent ineligibility

               pursuant to 35 U.S.C. § 101, as stated by the Court in its July 12, 2018 Order

               (D.l. 210) and accompanying memorandum (Doc. 209);
Case 2:12-cv-02516-PBT Document 235 Filed 08/13/19 Page 2 of 2




     3. U.S. Patent No. 6,569))95 - claims and counterclaims hereby dismissed without

        prejudice by the Court pursuant to the June 5, 2015 stipulation of the parties

        (Doc. 165) and stipulation approved by the Court on July 7, 2017 (Doc. 193 );

     4. U.S. Patent No. 7,587,237 - judgment is entered in favor of Defendants The

        ScottCare Corporation and Ambucor Health Solutions, Inc. and against Plaintiffs

        CardioNet, LLC and Braemar Manufacturing, LLC on patent ineligibility

        pursuant to 35 U.S.C. § 101, as stated by the Court in its July 11, 2019 Order

        (Doc. 230) and accompanying memorandum (Doc. 231); and

     5. U.S. Patent No. 7,941,207 - judgment is entered in favor of Defendants The

        ScottCare Corporation and Ambucor Health Solutions, Inc. and against Plaintiffs

        CardioNet, LLC and Braemar Manufacturing, LLC on patent ineligibility

        pursuant to 35 U.S.C. § 101, as stated by the Court in its July 11, 2019 Order

        (Doc. 230) and accompanying memorandum (Doc. 231 ).

                                                    BY THE COURT:

                                                      ~~~
                                                    Hon. Petrese B. Tucker, U.S.D.J.




                                        2
